                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


AMBER SHA ROGERS,

              Plaintiff,

v.                                                          Case No. 3:19-cv-595-J-34JBT

ANDREW SAUL, Commissioner of the
Social Security Administration,

              Defendant.



                                           ORDER

       THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 7;

Report), entered by the Honorable Joel B. Toomey, United States Magistrate Judge, on

August 13, 2019. In the Report, Judge Toomey recommends that Plaintiff’s Application

to Proceed in District Court Without Prepaying Fees or Costs (Dkt. No. 3; Motion) be

denied, and that this case be dismissed without prejudice. See Report at 2. Plaintiff has

failed to file objections to the Report, and the time for doing so has passed.

       The Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

objections to findings of fact are filed, the district court is not required to conduct a de novo

review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993);

see also 28 U.S.C. § 636(b)(1). However, the district court must review legal conclusions

de novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615 at *1 (M.D. Fla.

May 14, 2007).
      Upon independent review of the file and for the reasons stated in the Magistrate

Judge’s Report, the Court will accept and adopt the legal and factual conclusions

recommended by the Magistrate Judge. Accordingly, it is hereby

      ORDERED:

      1.     The Magistrate Judge’s Report and Recommendation (Dkt. No. 7) is

             ADOPTED as the opinion of the Court.

      2.     Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

             Costs (Dkt. No. 3) is DENIED.

      3.     This case is DISMISSED without prejudice.

      4.     The Clerk of the Court is directed to terminate all pending motions and

             deadlines as moot and close the file.

      DONE AND ORDERED in Jacksonville, Florida this 9th day of September, 2019.




ja

Copies to:

Counsel of Record
Pro Se Parties




                                           -2-
